

Exhibit 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




THIS AGREEMENT, originally entered into on October 11, 2005, by and between
FIRST FEDERAL SAVINGS BANK, a federally-chartered savings bank (the “Bank”),
FEDFIRST FINANCIAL CORPORATION (the “Company”) and PATRICK G. O’BRIEN
(“Executive”) is hereby amended and restated in its entirety effective May 21,
2009 (the “Agreement”).


WITNESSETH


WHEREAS, Executive has accepted employment with the Bank in a position of
substantial responsibility;


WHEREAS, the Bank and Executive wish to set forth the terms and conditions of
Executive’s employment;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.           Employment.  The Bank and the Company will employ Executive as
President and Chief Executive Officer effective May 21, 2009. Executive will
perform all duties and shall have all powers commonly incident to such offices
or which, consistent with those offices, the Boards of Directors of the Bank and
the Company (the “Board”) delegates to Executive. Executive shall report to the
Board.


2.           Location and Facilities.  The Bank will furnish Executive with the
working facilities and staff customary for the positions held by Executive. The
Bank will locate the office and staff of Executive at the principal
administrative offices of the Bank.


3.           Term.


 
a.
The term of this amended and restated Agreement shall include (i) the initial
term, consisting of the period commencing on May 21, 2009 (the “Effective Date”)
and ending on September 19, 2011, plus (ii) any and all extensions of the
initial term made pursuant to this Section 3.



 
b.
Not later than September 19, 2009, and prior to each September 19th thereafter,
the disinterested members of the Board may extend the term of this Agreement for
an additional twelve months, unless Executive elects not to extend the term of
this Agreement by giving written notice of his intentions in accordance with
Section 17 of this Agreement. Each year, the Board will review Executive’s
performance for purposes of determining whether to extend the term of this
Agreement and will include the rationale and results of its review in the
minutes of its meeting. Executive shall receive notice as soon as possible after
such review as to whether the Agreement will be extended for an additional year.



4.           Base Compensation.


 
a.
The Bank agrees to pay the Executive an annual base salary of $180,000, payable
in accordance with the customary payroll practices of the Bank.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
b.
Each year, the Board will review the level of Executive’s base salary, based
upon factors they deem relevant, in order to determine whether to maintain or
increase Executive’s base salary.



5.           Bonuses.  Executive will be eligible to participate in
discretionary bonus programs or other incentive compensation programs the Bank
or Company may sponsor or award from time to time to other senior management
employees on such terms as the Board may establish.


6.           Benefit Plans.  Executive will be eligible to participate in
group-term life insurance, health and dental insurance, life insurance and
short- and long- term group disability insurance, stock-based compensation plans
and other programs and arrangements sponsored by the Bank or the Company for the
benefits of its employees.


7.           Vacation and Leave.  Executive may take up to four weeks paid
vacation and three paid personal days annually. Any other leave may be taken in
accordance with the Bank’s general personnel policies. Executive shall not be
charged leave of any kind for attendance at professional meetings, seminars or
continuing education programs.


8.           Expense Payments and Reimbursements. The Bank will reimburse
Executive for all reasonable and documented out-of-pocket business expenses
(including, but not limited to, business cell phone use, parking, business
entertainment, seminars and membership fees for organizations approved by the
Board and dues for such organizations) incurred in connection with his services
under this Agreement. Executive must substantiate the payment of all expenses in
accordance with applicable policies of the Bank.


9.           Loyalty and Confidentiality.


 
a.
During the term of this Agreement, Executive shall: (i) devote all his business
time, attention, skill, and efforts to the faithful performance of his duties as
President and Chief Executive Officer of the Bank and the Company; provided,
however, that from time to time, Executive may serve on the board of directors
of, and hold any other offices or positions in, companies or organizations that
will not present any conflict of interest with the Bank or any of their
affiliates, and that will not unfavorably affect the performance of Executive’s
employment duties, and that will not violate any applicable statute or
regulation. Executive shall not engage in any business or activity contrary to
the business affairs or interests of the Bank and Company.



 
b.
Nothing contained in this Agreement prevents or limits Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Bank and Company, or, solely as a passive, minority investor, in any
business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank or the Company; the
names or addresses of any borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Bank or the Company which he gains or of which he
becomes aware during the course of his employment with the Bank or the Company.
Executive further agrees that, unless required by law or specifically permitted
by the Board in writing, he will not disclose to any person or entity, either
during or subsequent to his employment, any of the above-mentioned information
not generally known to the public, nor shall he use the information in any way
other than for the benefit of the Bank or the Company.

 
 
 
 

--------------------------------------------------------------------------------

 

 
10.           Termination and Termination Pay.  Executive, the Bank or the
Company may terminate Executive’s employment under the following circumstances:


 
a.
Death.  Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.



 
b.
Retirement.  This Agreement shall terminate upon Executive’s
retirement.  Executive shall be entitled to receive all compensation due to the
Executive through his retirement date.



 
c.
Disability.



 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has suffered a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Bank (or, if no such benefits exist, that
impairs Executive’s ability to substantially perform his duties under this
Agreement for a period of at least one hundred eighty (180) consecutive days).
The Board, in good faith, shall determine whether or not Executive becomes and
continues to be permanently disabled for purposes of this Agreement, based upon
competent medical advice and other factors that the Board reasonably believes to
be relevant. As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate (copies of which shall promptly be provided
to Executive and/or his designated representative).



 
ii.
In the event of his Disability, Executive shall no longer be obligated to
perform services under this Agreement. The Bank will pay Executive, as
Disability pay, an amount equal to two-thirds (2/3) of Executive’s weekly rate
of base salary in effect as of the date of his termination of employment due to
Disability. The Bank will make Disability payments on a monthly basis commencing
on the first day of the month following the effective date of Executive’s
termination of employment due to Disability and ending on the earlier of: (A)
the date he returns to full-time employment at the Bank in the same capacity as
he was employed prior to his termination for Disability; (B) his death; (C) his
attainment of age 65; or (D) the date the Agreement would have expired had
Executive’s employment not terminated by reason of Disability. The Bank will
reduce Disability pay otherwise due to Executive under this provision by the
amount of any short- or long-term disability benefits payable to Executive under
any other disability programs sponsored by the Bank. In addition, during any
period of Executive’s Disability, the Bank shall continue to provide Executive
and his dependents, to the greatest extent possible, all benefits (including,
without limitation, benefits under retirement plans and medical, dental and life
insurance plans) provided to Executive and his dependents prior to his
Disability, on the same terms as if Executive remained actively employed by the
Bank.


 
 

--------------------------------------------------------------------------------

 

 
 
d.
Termination for Cause.




 
i.
The Board, by written notice to Executive in the form and manner specified in
this paragraph, may immediately terminate Executive’s employment at any time for
“Cause”. Executive shall have no rights to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for “Cause” shall mean termination because of, in the good
faith determination of the Board, Executive’s:

 
 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform duties under this Agreement;

 
 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless the Bank has delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of a majority of the entire membership of the
Board, at a meeting of the Board called and held for the purpose of finding
that, in the good faith opinion of the Board (after reasonable notice to
Executive and an opportunity for Executive to be heard before the Board with
counsel), Executive was guilty of the conduct described above and specifying the
particulars of his conduct.



 
e.
Voluntary Termination by Executive.  In addition to his other rights to
terminate employment under this Agreement, Executive may voluntarily terminate
employment during the term of this Agreement upon at least sixty (60) days prior
written notice to the Board. Upon Executive’s voluntary termination, Executive
will receive only his compensation, vested rights and employee benefits up to
the date of his termination.



 
f.
Without Cause.



 
i.
In addition to termination pursuant to Sections 10(a) through 10(e), the Board
may, upon providing written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”).

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
ii.
In the event of his termination of employment under this Section 10(f),
Executive shall continue to receive his base salary at the rate in effect at his
termination date for the remaining term of the Agreement, unless otherwise
delayed in accordance with Section 25 of this Agreement.



 
g.
Change in Control.  In the event that the employment of the Executive is
involuntarily terminated within one (1) year of a Change in Control (as defined
in paragraph h below) Executive shall be entitled to the following benefit:



 
i.
a lump sum payment equal to three (3) times Executive’s base salary as of the
date of the Change in Control; and



 
ii.
continuation at the Bank’s expense of health and dental coverage for Executive
and his dependents for a period not to exceed the earlier of (i) 36 months from
Executive’s termination date; (ii) Executive’s employment with another employer;
or (iii) Executive’s death.



Said payments and benefits will commence within five (5) business days of the
Executive’s termination of employment, unless otherwise delayed in accordance
with Section 25 of this Agreement.


 
h.
Definition of Change in Control.  For purposes of this Agreement, a “Change in
Control” means any of the following events:



 
i.
Merger:  The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.



 
ii.
Acquisition of Significant Share Ownership:  There is filed, or required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner(s) of 25% or more of a class of
the Company’s voting securities, but this clause (ii) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.


 
i.
Limitation of Benefits Under Certain Circumstances.  If the payments and
benefits pursuant to Section 10 of this Agreement, either alone or together with
other payments and benefits which Executive has the right to receive from the
Company and the Bank, would constitute a “parachute payment” under Section 280G
of the Code, the payments and benefits pursuant to Section 10 shall be reduced
or revised, in the manner determined by Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
under Section 10 being non-deductible to the Company and the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to Section 10 shall be based upon the opinion of
the Company and the Bank’s independent public accountants and paid for by the
Company and the Bank. In the event that the Company, the Bank and/or Executive
do not agree with the opinion of such counsel, (i) the Company and the Bank
shall pay to Executive the maximum amount of payments and benefits pursuant to
Section 10, as selected by Executive, which such opinion indicates there is a
high probability do not result in any of such payments and benefits being
non-deductible to the Company and the Bank and subject to the imposition of the
excise tax imposed under Section 4999 of the Code and (ii) the Company and the
Bank may request, and Executive shall have the right to demand that they
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 10 have such consequences. Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Company and the Bank,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to Executive’s approval prior to
filing, which shall not be unreasonably withheld. The Company, the Bank and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. Nothing contained herein shall result in a reduction of any payments
or benefits to which Executive may be entitled upon termination of employment
other than pursuant to Section 10 hereof, or a reduction in the payments and
benefits specified in Section 10 below zero.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.           Indemnification and Liability Insurance.
 
 
a.
Indemnification.  The Bank and Company agree to indemnify Executive (and his
heirs, executors, and administrators) under this Agreement, and to advance
expenses related to this indemnification, to the fullest extent permitted under
applicable law and regulations against any and all expenses and liabilities that
Executive reasonably incurs in connection with or arising out of any action,
suit, or proceeding in which he becomes involved by reason of his service as an
Executive of the Bank and the Company (whether or not Executive continues to
serve as an Executive at the time of incurring the expenses or liabilities).
Covered expenses and liabilities include, without limitation, judgments, court
costs, attorneys’ fees and the costs of reasonable settlements (subject to Board
approval), provided legal action is brought against Executive in his capacity as
an Executive of the Bank, the Company or any of its subsidiaries.
Indemnification for expenses shall not extend to matters related to Executive’s
termination for “Cause.” Notwithstanding anything in this Section 11(a) to the
contrary, the Bank and the Company shall not be required to provide any
indemnification otherwise prohibited by applicable law or regulation. The
obligations of this Section 11(a) shall survive the term of this Agreement
(including extensions thereof) by a period of six (6) years.



 
b.
Insurance.  During the period in which the Bank and the Company must indemnify
Executive, the Bank and the Company, at its expense, will arrange for
Executive’s coverage (and his heirs, executors, and administrators) under a
directors’ and executives’ liability policy at least equivalent to the insurance
coverage provided to directors and other senior executives of the Bank and the
Company.



12.           Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Bank will reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorneys’ fees, that Executive incurs
in connection with his successful enforcement of the Bank’s obligations under
this Agreement. Successful enforcement shall mean the grant of an award of money
or the requirement that the Bank take some action specified by this Agreement:
as a result of court order; or otherwise following an initial failure by the
Bank to pay such money or take such action promptly following receipt of a
written demand from Executive stating the reason that the Bank must make payment
or take action under this Agreement.


13.           Injunctive Relief.  Upon a breach or threatened breach of the
prohibitions upon disclosure contained in Section 9(c) of this Agreement, the
parties agree that there is no adequate remedy at law for such breach, and the
Bank shall be entitled to injunctive relief restraining Executive from such
breach or threatened breach, but such relief shall not be the exclusive remedy
for a breach of this Agreement. The parties to this Agreement further agree that
Executive, without limitation, may seek injunctive relief to enforce the Bank’s
obligations under this Agreement.


14.           Source of Payments.  All payments provided for in this Agreement
shall be timely paid in cash or check from the general funds of the Bank or the
Company.


15.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon any corporate or other successor of the Bank and the
Company which shall acquire, directly or indirectly, by merger, consolidation,
purchase or otherwise, all or substantially all of the assets or stock of the
Company. Since the Bank and the Company have contracted for the unique and
personal skills of Executive, Executive shall not assign or delegate his rights
or duties hereunder without first obtaining the written consent of the Bank and
the Company.
 
 
 

--------------------------------------------------------------------------------

 

 
16.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no payment under this Agreement shall be offset or reduced by
any compensation or benefits provided to Executive in any subsequent employment.


17.           Notices.  All notices, requests, demands and other communications
made in connection with this Agreement shall be made in writing and shall be
deemed to have been given when delivered by hand or 48 hours after mailing at
any general or branch United States Post Office, by registered or certified
mail, postage prepaid, addressed to the Bank at its principal business office
and to Executive at his home address as maintained in the records of the Bank.


18.           No Plan Created by this Agreement.  Executive, the Bank and the
Company expressly declare and agree that this Agreement was negotiated between
them and that no provision or provisions of this Agreement are intended to, or
shall be deemed to, create any plan for purposes of the Employee Retirement
Income Security Act or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any party who makes such an assertion
in any judicial or administrative filing, hearing, or process shall have
materially breached this Agreement upon making the assertion.


19.           Amendments.  No amendments or additions to this Agreement will
bind the parties unless made in writing and signed by all of the parties, except
as herein otherwise specifically provided.


20.           Applicable Law.  Except to the extent preempted by federal law,
Pennsylvania law shall govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise.


21.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.


22.           Headings.  Headings contained in this Agreement are for
convenience of reference only.


23.           Entire Agreement.  This Agreement, together with any understanding
or modifications agreed to in writing by the parties, shall constitute the
entire agreement among the parties hereto with respect to the subject matter of
this Agreement, other than written agreements with respect to specific plans,
programs or arrangements described in Sections 5 and 6.


24.           Required Provisions.  In the event any of the foregoing provisions
of this Agreement are in conflict with the terms of this Section 24, this
Section 24 shall prevail.


 
a.
The Board may terminate Executive’s employment at any time, but any termination
by the Board, other than Termination for Cause, shall not prejudice Executive’s
right to compensation or other benefits under this Agreement. Executive shall
not have the right to receive compensation or other benefits for any period
after termination for Cause as defined in Section 10 of this Agreement.



 
b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) ‘ of the Federal Deposit Insurance Act, 12 U.S.C.
Sec. 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: (i)
pay Executive all or part of the compensation withheld while contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Sec. 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.



 
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Sec. 1813(x)(1), all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.



 
e.
All obligations of the Bank under this Agreement shall be terminated, except to
the extent determined that continuation of the Agreement is necessary for the
continued operation of the institution: (i) by the Director of the OTS (or his
designee) or the FDIC, at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act, 12 U.S.C. Sec. 1823(c); or (ii) by
the Director of the OTS (or his designee) at the time the Director (or his
designee) approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the Director to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.



 
f.
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Sec. 828(k) and 12
C.F.R. Sec. 545.121 and any rules and regulations promulgated thereunder.



25.           Section 409A of the Code.  


 
a.
This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of Section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” (within the
meaning of such term under Section 409A of the Code), each payment made under
this Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs.  To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with subsection b. below.  In no event
shall Executive, directly or indirectly, designate the calendar year of payment.

 
 
 

--------------------------------------------------------------------------------

 

 
 
b.
If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 10 of this Agreement would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury Section
1.409A-1(b)(9)(iii)), the Bank or the Company will make the maximum severance
payment possible in order to comply with an exception from the six month
requirement and make any remaining severance payment under Section 10 of this
Agreement to Executive in a single lump sum without interest on the first
payroll date that occurs after the date that is six (6) months after the date on
which Executive separates from service.



 
c.
If (x) under the terms of the applicable policy or policies for the insurance or
other benefits specified in Section 10 of this Agreement it is not possible to
continue coverage for Executive and his dependents, or (y) when a separation
from service occurs Executive is a “specified employee” within the meaning of
Section 409A of the Code, and if any of the continued insurance coverage or
other benefits specified in Section 10 of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available for that particular insurance or other benefit, the
Bank or the Company shall pay to Executive in a single lump sum an amount in
cash equal to the present value of the Bank’s projected cost to maintain that
particular insurance benefit (and associated income tax gross-up benefit, if
applicable) had Executive’s employment not terminated, assuming continued
coverage for 36 months.  The lump-sum payment shall be made thirty (30) days
after employment termination or, if Section 25(b) of this Agreement applies, on
the first payroll date that occurs after the date that is six (6) months after
the date on which Executive separates from service.



 
d.
References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.




 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement as of May 21, 2009.
 



     
FEDFIRST FINANCIAL CORPORATION
     
 
       
 
 
 
/s/ John M. Kish
     
John M. Kish
     
on behalf of the Board of Directors
       

 



     
FIRST FEDERAL SAVINGS BANK
     
 
       
 
 
 
/s/ John M. Kish
     
John M. Kish
     
on behalf of the Board of Directors
       





     
EXECUTIVE
     
 
       
 
 
 
/s/ Patrick G. O'Brien
     
Patrick G. O'Brien





--------------------------------------------------------------------------------